Citation Nr: 1608940	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for ingrown toenails.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for bilateral knee disabilities. 

5.  Entitlement to service connection for bilateral shoulder disabilities.  

6.  Entitlement to service connection for chronic fatigue syndrome.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include insomnia, depression, anxiety, and posttraumatic stress disorder (PTSD).  

9.  Entitlement to service connection for deep vein thrombosis (DVT) of the left leg, to include pulmonary embolism and pulmonary nodules, and to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a respiratory disability, variously diagnosed as or manifested by chronic bronchitis, chronic cough, reactive airway disease, asthma, pneumonia residuals, and to include as due to an undiagnosed illness.

11.  Entitlement to service connection for a gastrointestinal disability, to include diarrhea and acid reflux, and as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2010 to August 2010 and from September 2010 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2013 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In October 2015, the Veteran, through his representative, submitted additional evidence in support of his appeal.  Furthermore, additional relevant VA treatment records have been associated with the claims file since the June 2014 statement of the case.  The Veteran filed his substantive appeals in June 2014 and June 2015.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

Although the psychiatric issues, respiratory issues, and gastrointestinal issues certified to the Board were for a mental condition, PTSD, bronchitis, pneumonia, diarrhea, and acid reflux, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized to comport with the record.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for ingrown toenails.

2.  The evidence does not demonstrate that the Veteran's currently diagnosed thoracolumbar strain is etiologically related to his active duty service.

3.  The Veteran does not have a current diagnosis for a chronic cervical spine disability.  

4.  The Veteran does not have a current diagnosis for chronic bilateral knee disabilities.  

5.  The evidence does not demonstrate that the Veteran's currently diagnosed bilateral shoulder strain is etiologically related to his active duty service.

6.  The Veteran does not have a current diagnosis for chronic fatigue syndrome.

7.  The Veteran does not have a current diagnosis for insomnia.  

8.  The Veteran does not have a current diagnosis for PTSD.  

9.  The evidence does not demonstrate that the Veteran's currently diagnosed major depressive disorder is etiologically related to his active duty service.  

10.  The evidence does not demonstrate that the Veteran's DVT of the left leg is etiologically related to his active duty service.  

11.  Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's currently diagnosed asthma is etiologically related to his active duty service.  

12.  The evidence does not demonstrate that the Veteran's currently diagnosed gastroesophageal reflux disease is etiologically related to his active duty service; nor is it proximately due to, the result of, or aggravated by any service-connected acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for ingrown toenails have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria to establish entitlement to service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria to establish entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria to establish entitlement to service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria to establish entitlement to service connection for bilateral shoulder disabilities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria to establish entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  The criteria to establish entitlement to service connection for an acquired psychiatric disorder, to include insomnia, depression, anxiety, and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  The criteria to establish entitlement to service connection for DVT of the left leg, to include pulmonary embolism and pulmonary nodules, and to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

9.  The criteria to establish entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

10.  The criteria to establish entitlement to service connection for a gastrointestinal disability, to include diarrhea and acid reflux, and as secondary to a service-connected acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in August 2012 and March 2014.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in April 2013 with an addendum opinion in May 2013.  

The Board notes that the Veteran was afforded a VA examination for PTSD in January 2015, but he failed to report.  To date, the Veteran has not indicated that he had good cause for missing the examination.  See 38 C.F.R. § 3.655(a) (2015).  Accordingly, the Board may proceed to adjudicate the claim based on the evidence of record.  38 C.F.R. § 3.655(b). 

However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of his claimed gastrointestinal disability, to include acid reflux and diarrhea.  The Board finds that as there is no evidence of an indication that the Veteran's gastrointestinal disability may be associated with the Veteran's period of service or to a service-connected disability, an examination is not required here, even under the low threshold of McLendon.

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304(f).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).  However, the Veteran's service personnel records confirm that he had active duty service in Afghanistan (November 2010 to July 2011), which is not a county located in the Southwest Asia Theater of Operations.  See 38 C.F.R. § 3.317(e)(2); see also DD Form 214.  Therefore, the Veteran is not entitled to presumptive service connection on this basis.  

	Ingrown toenails

The Veteran contends that the had received treatment for ingrown toenails during service, that he continues to have them, and that he has to have them removed.  See October 2013 Notice of Disagreement (NOD).  

Service treatment records (STRs) reflect that the Veteran was treated for ingrown toenails on his left and right great toes in April 2010 and October 2010, respectively.  

A November 2011 post-deployment health assessment notes that the Veteran had an ingrown left great toe.  

A December 2011 private treatment record reflects that the Veteran reportedly had a staph infection from an infected ingrown toenail on his right or left great toe (record inconsistently documents which toe was infected).  He had sought treatment from a podiatrist who provided surgical intervention.  

VA treatment records from October 2011 to July 2015 do not document any findings related to any complaints, treatment, or diagnosis for ingrown toenails.  

In April 2013, the Veteran underwent a VA examination.  The VA examiner noted that the Veteran had a history of bilateral ingrown toenails during his active duty service and had a right great toenail cut in the last two years.  In addition, the VA examiner found that the Veteran had no current treatments and kept his nails trimmed and cleaned.  Upon objective evaluation, the VA examiner found no current bilateral ingrown toenails.  

Based on a careful review of the clinical and subjective evidence, the Board finds that the Veteran does not have a current diagnosis for ingrown toenails.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in May 2012 and the evidence does not indicate that he has a current diagnosis for ingrown toenails.  

Despite the Veteran's competent assertions that he continues to have problems with ingrown toenails, the objective findings of the April 2013 VA examination make such assertions not credible.  Notably, the Veteran's treatment records do not document any complaints or treatment for problems related to ingrown toenails since his reported treatment for a staph infection due to an ingrown toenail in 2011.  Therefore, the Board finds that service connection for ingrown toenails is not warranted as there is no current diagnosis of a disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, the preponderance of the evidence weighs against finding in favor of service connection for ingrown toenails, therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Thoracolumbar Spine, Cervical Spine, Bilateral Knees, and Bilateral Shoulder Disabilities

The Veteran contends that his current back, knees, neck, and shoulder problems developed as a result of jumping out of airplanes, carrying heavy equipment, and participating in long marches during his active duty service.  See October 2013 NOD.  

Service personnel records show that the Veteran completed an Airborne Course and received a Parachutist Badge. 

STRs do not documents findings related to complaints, treatment, or diagnoses for back, knees, neck, and shoulder problems.  In a July 2011 Post-Deployment Health Assessment, the Veteran affirmatively denied having back pain, swollen stiff or painful joints, and muscle aches.  

On a November 2011 Post-Deployment Health Assessment, the Veteran, despite noting other concerns, did not include back pain, swollen, stiff or painful joints, or muscle aches among the conditions that he believed were related to his deployment.  

In April 2013, the Veteran underwent VA examinations for his thoracolumbar spine, cervical spine, knees, and shoulders.  The Veteran reported experiencing cracking and stiffness in his back, neck stiffness, knee pain going up stairs, and tight shoulders.  Upon objective evaluation, including x-rays, the VA examiner diagnosed the Veteran with thoracolumbar strain and bilateral shoulder strain.  No chronic disability was perceived at the present examination for the Veteran's bilateral knees and cervical spine.  Based on a finding that the Veteran's STRs showed no evidence of injury, treatment, or diagnosis for his thoracolumbar spine or shoulders, the VA examiner opined that "it [was] less likely as not the claimed condition of thoracolumbar and bilateral shoulder strain was proximately due to or caused by illness or injury while on active duty." 

VA treatment records from October 2011 to July 2015 do not document any findings related to any complaints, treatment, or diagnosis for back, neck, or shoulder problems.  An isolated complaint of left posterior knee pain, in a November 2014 VA treatment record, was diagnosed as superficial vein thrombophlebitis.  

Based on a careful review of the clinical and subjective evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for a thoracolumbar disability, cervical spine disability, bilateral knee disabilities, and bilateral shoulder disabilities.  

With regard to the Veteran's service connection claims for a cervical spine disability and bilateral knee disabilities, the Board finds that the Veteran does not have current diagnoses for either claimed disability.  

As previously discussed above, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  While the Board is cognizant of the Veteran's complaints of symptoms in his neck and knees, symptoms alone (such as pain), without any underlying malady, are not a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, supra.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, supra.  As such, the Board finds that there is no evidence of a current disability for the Veteran's cervical spine or bilateral knees, and service connection must therefore be denied.

With regard to the Veteran's service connection claims for a thoracolumbar spine disability and bilateral shoulder disabilities, the Board finds that the April 2013 VA examiner provides the most probative evidence as to the etiology of his currently diagnosed thoracolumbar strain and bilateral shoulder strain.  

The Veteran's lay assertions that he hurt his back and shoulder during service appear consistent with the circumstances of his service.  However, the lack of any complaints of back or shoulder problems directly contradict his assertions.  The fact that upon returning from his deployment, the Veteran affirmatively reported other concerns, which were unrelated to any orthopedic problems, tends to suggest that the Veteran did not sustain any significant injuries to either his back or shoulders during service.  Although lay evidence may be competent to establish medical etiology or nexus, the Board finds that the Veteran's lay evidence is not credible, as his own reported in-service medical history does not support his current assertions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In summary, the Board finds that as the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claims for a thoracolumbar spine disability, cervical spine disability, bilateral knee disabilities, and bilateral shoulder disabilities, the benefit-of-the doubt rule does not apply, and the service connection claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	Chronic Fatigue Syndrome, Insomnia, and Acquired Psychiatric Disorder

Noting that the Veteran reported during service having trouble sleeping or feeling tired after sleeping, the Veteran asserts that he currently has trouble staying awake during the day and that he is always tired.  He also reports averaging only four hours of sleep at night.  See October 2013 NOD.  

In support of his psychiatric claim, including for PTSD, the Veteran provided a list of mental health symptoms, including anger, anxiety, chronic sleep problems, depression, emotional numbing flashbacks, guilt, intrusive thoughts, lack of emotions, lack of self-esteem, neglects family, problems getting along with people, and unable to share feelings.  See July 2013 statement.  

In addition, the Veteran described that while serving in Afghanistan, he saw the aftermath of a suicide bomber who had injured one of his teammates.  He said that he supervised the clean-up.  Since his service, the Veteran reported having anger issues, a short temper, road rage, and difficulty sleeping.  See July 2013 statement.  

Service personnel records document that his military occupational specialty was Infantryman.  He served in Afghanistan from November 2010 to July 2011.  

STRs do not document any findings related to treatment or diagnosis for sleep or mental health related problems.  In a July 2011 Post-Deployment Health Assessment, the Veteran reported that he had problems sleeping or was still feeling tired after sleeping.  He affirmatively denied that he engaged in combat where he discharged a weapon, encountered dead bodies or saw people killed or wounded, or felt that he was in great danger of being killed.  

In a November 2011 Post-Deployment Health Assessment, the Veteran affirmatively denied having serious conflicts with family or friends or at work since returning from deployment.  He also affirmatively denied having little interest or pleasure in doing things, or feeling down, depressed or hopeless.  

An April 2012 VA treatment record addendum documents that the Veteran served for about one year in Afghanistan as an infantry person assigned to an airborne infantry outfit that did long range surveillance and scouting.  Since returning from his deployment, the Veteran reported having difficulty with anger, yelling at family members and getting into fights, and mood symptoms.  He also had difficulty initiating sleep.  The VA treating physician noted that the Veteran screened negative for PTSD or other behavioral health condition.  He was diagnosed with adjustment reaction with mixed emotions and insomnia secondary to adjustment reaction with mixed emotions.  

In April 2013, the Veteran underwent VA examinations for the Veteran's claimed chronic fatigue syndrome, insomnia, and mental disorders.  Noting the Veteran's reports of fatigue due to sleep issues and sleeping only four hours, the VA examiner found no current separate medical condition or diagnosis of chronic fatigue syndrome.  The VA examiner noted the Veteran's prior mental health diagnosis.  Presently, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for diagnosis of a mental disorder, including any sleep disorder.  

In an April 2014 formal finding memorandum, VA stated that the Veteran did not return VA Form 21-0781 (PTSD Questionnaire) and therefore, it had a lack of information to corroborate the Veteran's stressors associated with his claim of service connection for PTSD.

As noted above, the Veteran was afforded a VA PTSD examination in January 2015, however, the Veteran failed to report.  

February 2015 and March 2015 VA treatment records document that the Veteran sought treatment for mental health problems.  Over the past month, the Veteran reported struggling with impulse control.  He had episodes of anxiety mostly related to school.  He woke up early in the morning, did not sleep well, and had some loss of energy.  The Veteran expressed having intermittent thoughts of passive suicidal ideations.  No episodes of mania, symptoms of psychosis or symptoms of PTSD were reported.  The Veteran had been using marijuana regularly for the past four months that the VA treating psychiatrist found was clouding his symptoms.  The Veteran was diagnosed with depressive disorder unspecified, marijuana use disorder, and nicotine use disorder.  

Based on a careful review of the clinical and subjective evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claims for chronic fatigue syndrome, insomnia, and an acquired psychiatric disorder.  

The Veteran is certainly competent to report symptoms of fatigue and difficulty sleeping.  However, no underlying disability has been diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Veteran had a single diagnosis for insomnia secondary to adjustment reaction with mixed emotions, the April 2013 VA examiner found no evidence of a current sleep disorder.  Notably, recent 2015 VA treatment records also did not diagnose a sleep disorder.  Thus, the Board finds that the most probative evidence demonstrates that the Veteran does not have a current sleep disorder, including insomnia.  

The Veteran has not submitted any competent and credible evidence of a diagnosis for chronic fatigue syndrome or insomnia and the Veteran is not competent to diagnosis such medically complex conditions.  See Jandreau, supra.  As there is no evidence of a current diagnosis for chronic fatigue syndrome or insomnia, the Veteran's service connections claims must be denied.  

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, the Board finds that the Veteran's currently diagnosed depressive disorder it not etiologically related to his active duty service.  

Initially, the Board finds that the Veteran does not have a diagnosis for PTSD.  The Veteran specifically filed a service connection claim for PTSD, however, the Veteran did not submit any competent and credible evidence of a PTSD diagnosis.  Notably, the Veteran did not submit a PTSD questionnaire or appear for his scheduled VA examination which might have helped to support his claim.  Furthermore, 2015 VA treatment records reflect that the Veteran denied symptoms of PTSD.  While the Veteran is competent to report psychiatric symptoms, he is not competent to diagnose such a medically complex disorder, as PTSD.  See Jandreau, supra.  

As for the Veteran's diagnosed depressive disorder, the evidence does not show that this disorder is related to his active duty service.  The Veteran specifically denied having any psychiatric symptoms, other than difficulty sleeping.  In fact, he denied having engaged in combat, witnessed dead bodies or felt fear of being killed.  Although the Veteran reported that, while in Afghanistan, he witnessed the aftermath a suicide bomber where a teammate was killed and that he helped supervise the clean-up, those statements are contradicted by his own report upon returning from his overseas deployment.  Accordingly, the Board finds that the Veteran's account of this incident to be not credible.  As the Veteran has failed to present any competent and credible evidence that an incident of active duty service caused his depressive disorder or that he had any mental health symptoms during service, the Board concludes that service connection for an acquired psychiatric disorder, to include depressive disorder, is not warranted.  

In summary, the preponderance of the evidence weighs against finding in favor of the service connection claims for chronic fatigue syndrome, insomnia, and acquired psychiatric disorder, to include PTSD and depressive disorder.  Therefore, the benefit-of-the doubt rule does not apply, and the service connection claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	DVT of the Left Leg and Respiratory Disability

The Veteran is seeking service connection for DVT of the left leg.  He has not articulated a theory for how this disability is related to service on a direct basis, other than to state that his doctors told him it "is not of a genetic or hereditary line."  See May 2012 statement.  The theory of whether the DVT of the left leg could be service-connected on a secondary basis as associated with a prior pulmonary embolism is considered below.

The Veteran is also seeking service connection for a respiratory disability, to include bronchitis and pneumonia.  He explains that he had shortness of breath during service, he was diagnosed with reactive airway disease and pneumonia, and he has had breathing problems ever since.  See October 2013 and October 2015 statements.  

In a May 2012 statement, the Veteran said he was exposed to asbestos, but he did not articulate the circumstances of his exposure.  Alternatively, the Veteran suggests that his respiratory problems are related to his service in Afghanistan.  He provided an internet article that discussed how the Army was seeking Iraq and Afghanistan Veterans with breathing difficulties such as shortness of breath or wheezing to study how deployments may affect lung health.  Another article described a study was performed of military personnel who served in Iraq and Afghanistan are at an increased risk of developing respiratory illnesses, compared to non-deployed troops.  See October 2015 statement and articles.  

As previously stated above, the Veteran is not entitled to consideration of service connection on a presumptive basis under 38 C.F.R. § 3.317, because Afghanistan is not in the Southwest Asia Theater of Operations.  Nevertheless, the Board must consider whether the Veteran is entitled to service connection on a direct basis.  

STRs do not document any findings related to any complaints, treatment, or diagnosis for DVT.  

The Veteran sought treatment for respiratory problems during service.  A June 2010 chest x-ray was normal.  An October 2010 pre-deployment health assessment noted that the Veteran continued to have shortness of breath.  A March 2011 STR documents that the Veteran had reported having shortness of breath and wheezing for the past two months.  He said it had been gradually worsening since he has been in Afghanistan.  The Veteran also complained of coughing so much that his left side ached and he had difficulty sleeping.  The VA treating physician diagnosed the Veteran with reactive airway disease or asthma, unspecified, mild.  

An April 2011 STR reflects that the Veteran complained of pain in his right chest when the patient inhaled a full breath, coughing up blood in varied amounts for the past three days, and shortness of breath.  The Veteran was diagnosed with community-acquired pneumonia.  A May 2011 STR reflects that the Veteran pneumonia had currently resolved, but the Veteran had no relief from breathing difficulties.  His symptoms were induced by strenuous activities and returned to normal 15 to 20 minutes after stopping exercise.  

A June 2011 STR documents that the Veteran sought treatment for shortness of breath.  The VA treating physician noted that the Veteran had developed asthma like symptoms during his deployment.  The Veteran was prescribed Advair and Proventil.  He was diagnosed with reactive airway disease or asthma, unspecified, mild and persistent.  

A July 2011 post-deployment health assessment reflects that the Veteran reported having a cough lasting more than three weeks and trouble breathing.  He noted that he was concerned about his health due to his exposure to garbage, industrial dust, sand/dust, smoke from burning trash or feces, and smoke from oil fire.  The examiner noted that the Veteran had pneumonia with resolving symptoms.  

December 2011 private hospital records document that the Veteran complained of difficulty breathing, presented with left-sided chest pain to the lower chest mostly but also in his upper chest, and had developed left calf pain about a week ago.  The private treating physician noted his prior history of pneumonia earlier in the year, no history of DVT or pulmonary embolism, and a history of clotting problems in several extended family members.  Following a chest x-ray and CT scan, the Veteran was diagnosed with bilateral pulmonary emboli with left pulmonary infarction, deep vein thrombosis, and pulmonary nodules.  

An April 2012 VA treatment record documents the Veteran's prior diagnoses for left lower leg DVT and bilateral lung clots.  He was on Coumadin for pulmonary embolism and warfarin for his DVT.  The Veteran reported having cough, shortness of breath, and wheezing since having pneumonia during service.  

A June 2012 VA pulmonary consultation note documents that the Veteran presented for evaluation of reduced exercise tolerance, shortness of breath, and chest tightness.  The VA pulmonologist noted the Veteran's prior diagnoses for DVT and pulmonary embolism.  A June 2012 VA chest CT showed evidence of the Veteran's previous pulmonary emboli and probably a residual of right pulmonary infarct.  

In April 2013, the Veteran underwent VA examinations for his DVT and respiratory problems.  The VA examiner noted the Veteran's prior history of DVT of his lower leg that traveled to his lung causing a pulmonary embolism, that he had no current treatment for his legs, and that he had no current issues.  The Veteran had complained of general shortness of breath.  Upon objective evaluation, including diagnostic testing, the Veteran had diagnoses for chronic bronchitis, pulmonary thromboembolism, and acute pneumonia, resolved.  

Following a review of the Veteran's medical records and medical literature, the April 2013 VA examiner found that the Veteran had an acute episode of pneumonia during service which resolved with treatment.  The VA examiner noted that pneumonia is an infection and is not a risk factor for DVT or pulmonary embolism (PE).  Noting the Veteran's in-service diagnoses for reactive airway disease and chronic bronchitis, the VA examiner found that the terms had been misused to describe the symptoms that the Veteran was having.  The VA examiner concluded that the Veteran did not meet the diagnostic criteria for chronic bronchitis or reactive airway disease.  While reactive airway disease could be associated with environmental exposures, the VA examiner found no evidence of such exposure or diagnosis of reactive airway disease in his STRs.  The VA examiner opined that "it is less as likely as not the condition of chronic bronchitis is proximately due to or caused by reactive airway disease or pneumonia."  The VA examiner also concluded that "it is less as likely as not the condition of DVT or PE is proximately due to or caused by reactive airway, chronic bronchitis or pneumonia."  Finally, the VA examiner determined that "it is less as likely as not the conditions of reactive airway, chronic bronchitis, pneumonia or DVT with PE were proximately due to or caused by gulf war environmental exposures."  

A December 2014 VA treatment record reflects that the Veteran's DVT and PE were stable on Coumadin and his asthma was stable on inhalers.  

Based on a careful review of the evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for DVT of the left leg.  The April 2013 VA examiner provides the most probative evidence of record as to the etiology of the Veteran's DVT of the left leg.  Taking into consideration the Veteran's medical history, his current examination, and current medical literature, the VA examiner concluded that the Veteran's DVT was not etiologically related to his active duty service, including his documented respiratory problems and any claimed environmental exposures.  

The Veteran is competent to report his symptoms of left leg pain, but he has not demonstrated that he has the requisite specialized knowledge or training to relate those symptoms and his DVT diagnosis to his symptoms and diagnoses during his active duty service.  Such a determination is too medically complex to be made based on lay observations alone.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau, supra.

However, the Board finds that, resolving all reasonable doubt in favor of the Veteran, service connection for a respiratory disability is warranted.  The medical evidence, in conjunction with the Veteran's competent and credible testimony, shows that the Veteran has had persistent respiratory problems during and since his discharge from active duty service.  Moreover, the evidence shows that the Veteran is currently receiving treatment for asthma, a respiratory disability that was diagnosed during active duty service on multiple occasions.  The Board finds that the April 2013 VA examiner's opinion is less probative as to the etiology of the Veteran's current respiratory disability, because the VA examiner failed to acknowledge the Veteran's continuous complaints of and treatment for respiratory problems throughout his service and since his discharge.  Although the VA examiner proclaimed that the Veteran was misdiagnosed with reactive airway disease and chronic bronchitis during service, the VA examiner did not adequately explain why the Veteran's in-service respiratory problems were not consistent with his current complaints of respiratory problems.  Indeed, the VA examiner incorrectly referred to diagnoses for chronic bronchitis during service; however, the Veteran's STRs only document respiratory diagnoses for reactive airway disease, asthma, and pneumonia.  Accordingly, the Board concludes that the April 2013 VA examiner's opinion is not reliable.  Thus, the Board finds that the evidence is at least in equipoise that the Veteran's currently diagnosed asthma is etiologically related to his in-service diagnoses for asthma.  

In summary, as the preponderance of the evidence weighs against the Veteran's service connection claim for DVT of the left leg, the benefit-of-the doubt rule does not apply, and the claim must be denied.  However, resolving all reasonable doubt in favor of the Veteran, service connection for asthma is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	Gastrointestinal Disability

The Veteran contends that he currently has frequent diarrhea three to four times a week and daily heartburn.  He does not assert that his gastrointestinal problems are related to service, but argues that they are caused by psychiatric problems.  See July 2013 statement.  

STRs document no findings related to any complaints, treatment or diagnoses for gastrointestinal problems during service.  March 2011 STRs reflect that the Veteran denied symptoms of vomiting, nausea, and diarrhea.  

Following discharge, the Veteran's first documented treatment for gastrointestinal problems in the record is in February 2013.  The Veteran sought treatment for nausea and vomiting, which began four days earlier.  He also had diarrhea which had currently subsided.  He was diagnosed with gastroenteritis.  When the Veteran's symptoms worsened, an abdominal CT showed that the Veteran had superior mesenteric venous thrombosis.  

February 2013 VA treatment records also reflect that the Veteran was on medication for acid reflux.  

A December 2014 VA treatment record documents that the Veteran complained of recent reflux and heartburn.  He was diagnosed with gastroesophageal reflux disease.  

As previously discussed, the Veteran was not afforded a VA examination for his claimed gastrointestinal disability.  Based on the Veteran's treatment records, there is a question as to whether the Veteran has a chronic gastrointestinal disability.  Nevertheless, to the extent the Veteran has a current chronic gastrointestinal disability, the evidence does not show that he warrants service connection.  

The evidence does not suggest, and the Veteran does not contend, that his current gastrointestinal problems are related to his active duty service.  Furthermore, the Veteran does not have a service-connected psychiatric disability that would be the basis for service connection on a secondary basis.  Finally, the Veteran is also not qualified for consideration of service connection under 38 C.F.R. § 3.317.  

As such, the Board concludes that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection gastrointestinal disability claim on either a direct, secondary, or presumptive basis.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for ingrown toenails is denied.

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for bilateral knee disabilities is denied.

Entitlement to service connection for bilateral shoulder disabilities is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include insomnia, depression, anxiety, and PTSD, is denied.

Entitlement to service connection for DVT of the left leg, to include pulmonary embolism and pulmonary nodules, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for asthma is granted.

Entitlement to service connection for a gastrointestinal disability, to include diarrhea and acid reflux, and as secondary to an acquired psychiatric disorder, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


